Citation Nr: 0321452	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  02-01 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen claims for service connection for the cause of the 
veteran's death and for Dependents' Educational Assistance 
under 38 U.S.C., Chapter 35.

2.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C., Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
September 1945.  He was a Prisoner of War (POW) of the German 
Government from August 1944 to April 1945.  He died in June 
1964.  In July 1964, the RO denied his widow's claim for 
service connection for the cause of his death.  The RO sent 
her a letter later in July 1964 notifying her of that 
decision and apprising her of her procedural and appellate 
rights.  She responded by submitting a timely notice of 
disagreement (NOD) that same month, and the RO mailed her a 
statement of the case (SOC) in September 1964.  But she did 
not then perfect her appeal by submitting a timely 
substantive appeal (e.g., a VA Form 9 or equivalent 
statement).  Consequently, that decision became final and 
binding on her based on the evidence then of record.

More recently, in January 1997, the RO again denied the claim 
for cause of death.  The RO also denied an additional claim 
for Dependents' Educational Assistance under 38 U.S.C., 
Chapter 35.  The RO sent the veteran's widow a letter in 
February 1997 notifying her of that decision and apprising 
her of her procedural and appellate rights.  She responded by 
submitting a timely NOD that same month.  She also attached a 
statement requesting copies of the rating decision denying 
her claim and the medical records considered-to form an 
appeal.  The RO mailed her a SOC later that same month.  

As of April 18, 1997, the veteran's widow still had not 
received the copies of the rating decision and medical 
records considered in denying her claims for dependency and 
indemnity compensation (DIC).  So she again asked for this 
information; she also included a copy of her initial request 
on VA Form 70-3288.  She indicated that she did not want her 
case closed in the event that she did not receive these 
records and information in a timely manner.  She also asked 
that the RO contact her if the RO did not have this evidence.  
But a few days later, on April 24, 1997, the RO mailed her 
the copies she had requested.

In May 1997, the RO received another statement from the 
veteran's widow, through her State's Senator, discussing the 
veteran's treatment in service as a POW and how it supported 
the widow's claims for DIC.  The RO sent the Senator a letter 
in June 1997, in response, explaining why the widow's claims 
for DIC were denied, what had occurred since (insofar as her 
submitting a NOD and receiving a SOC), and advising that she 
still needed to submit a substantive appeal (VA Form 9) 
to have her case heard by the Board of Veterans' Appeals 
(Board).  But she did not then perfect her appeal to the 
Board by submitting a timely substantive appeal (e.g., a VA 
Form 9 or equivalent statement).  Consequently, that decision 
also became final and binding on her based on the evidence 
then of record.

In January 2001, the RO again denied the claims for cause of 
death and for Dependents' Educational Assistance under 
38 U.S.C., Chapter 35.  But this time, the veteran's widow 
completed all of the steps necessary to appeal the decision 
to the Board.

After reopening her claims, the Board will REMAND them to the 
RO for further development and consideration.




FINDINGS OF FACT

1.  In January 1997, the RO denied the appellant's claims for 
service connection for the cause of the veteran's death and 
for Dependents' Educational Assistance under 38 U.S.C., 
Chapter 35; in February 1997, the RO notified her of that 
decision and of her procedural and appellate rights, but she 
did not perfect a timely appeal.

2.  Additional evidence received since the January 1997 RO 
decision, however, is not duplicative of the evidence that 
was on file when that decision was made and is offered to 
show that the veteran's death was a result of his combat 
service and POW internment in the military during World War 
II.


CONCLUSION OF LAW

Since new and material evidence has been received since the 
RO's January 1997 decision, the claims for cause of death and 
for Dependents' Educational Assistance under 38 U.S.C., 
Chapter 35, must be reopened.  38 U.S.C.A. §§ 5107(b), 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a); 20.302, 
20.1103 (2002); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 ("VCAA")

Congress recently modified or clarified VA's duties to notify 
and assist claimants with the passage of the VCAA, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This change in the law 
is applicable to all claims filed on or after the date of its 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See, too, Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VCAA is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002), and the implementing 
regulations are found at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  

The VCAA requires, in part, that VA notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim-
where at least a substantially complete application has been 
submitted.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also Charles v. 
Principi, 16 Vet. App. 370 (2002).

The amendments to 38 C.F.R. § 3.156, in particular, only 
apply to claims to reopen that were received on or after 
August 29, 2001.  The appellant petitioned the RO to reopen 
her claim in September 2000, which was prior to the August 
29, 2001, cutoff date.  Thus, the amended regulation 
resulting from the VCAA does not apply with regards to what 
constitutes new and material evidence.

As for the remainder of the VCAA requirements pertaining to 
notification, the Board notes that the RO duly apprised the 
appellant of the laws and regulations pertaining to her 
appeal in letters dated January 2001, April 2001, February 
2002, May 2002, June 2002, and July 2002.  The RO further 
discussed these requirements when providing the January 2001 
Rating Decision (RD) and February 2002 Statement of the Case 
(SOC).  She was made fully aware of the type of evidence 
needed to substantiate her allegations and complete her 
application for VA benefits.  The RO also sent the appellant 
copies of the records she requested prior to finally 
adjudicating her claims.  Further, the June 2002 Supplemental 
Statement of the Case (SSOC) reconsidered the claim in light 
of the VCAA and provided the appellant a copy of all 
pertinent laws and regulations pertaining thereto.  Thus, 
VA has met its duty to inform her.  

Prior to the passage of VCAA, precedent case law required 
that if new and material evidence was submitted, a "well-
grounded" analysis took place immediately upon reopening the 
claim.  See Hodge v. West, 155 F.3 1356 (Fed. Cir. 1998) 
(overruled in part).  However, with the elimination of the 
well-grounded analysis requirement through the VCAA, the 
Board may now proceed from the reopening of the claim, where 
appropriate, directly to an evaluation of the merits of the 
claim, after ensuring that VA's duties to notify and assist 
have been satisfied.  Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096 (codified at 38 U.S.C. § 5103A(f) (West 2002)).  

II.  Petition to Reopen the Previously Denied Claims

Service connection may be granted for current disability 
resulting from a disease contracted or an injury sustained 
while on active duty in the military, or for aggravation 
during service of a pre-existing condition beyond its 
natural progression  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal connection.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(c).

Decisions of the RO-if, as here, not timely appealed, are 
final and binding based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  But it is 
possible to reopen a previously denied claim by submitting 
evidence that is both new and material.  38 U.S.C.A. § 5108; 
38 C.F.R. §§ 3.104(a), 3.156(a).  

The Board must determine whether new and material evidence 
has been submitted because it affects the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
presented, that is where the analysis must end, and what the 
RO may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

For claims, as here, received prior to August 29, 2001, 
evidence is new and material if it was not previously 
submitted, bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2000).  

In determining whether the evidence received since the prior 
final disallowance of the claim is new and material, the 
credibility of the evidence in question is presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  And the 
starting point for determining whether new and material 
evidence has been received is when the claim was last finally 
disallowed on any basis, not only since it was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).



Historically, the veteran died in June 1964 of acute 
pulmonary edema due to metastatic carcinoma (cancer) of his 
colon.  His widow-appellant's claim for the cause of his 
death initially was denied by the RO in July 1964.  The RO 
found that his death was not related to a service-connected 
disease or injury.  Although the appellant submitted a timely 
NOD and was issued a SOC in September 1964, she did not 
perfect her appeal by submitting a timely substantive appeal 
(e.g., a VA Form 9 or equivalent statement).  So that 
decision became final and binding on her based on the 
evidence then of record.

The appellant attempted to reopen her claim in December 1996 
by submitting VA Form 21-534 (an application for DIC) and a 
statement from her private doctor.  That statement indicated 
the veteran's terminal colon cancer "could very well 
have been caused" by diverticulitis that he had while a POW 
in Germany, and that it also was important to note that he 
had no family history of colon cancer, which was somewhat 
hereditary.

A January 1997 RO rating decision reopened-but still, denied 
the claims.  The RO sent the appellant a letter in February 
1997 notifying her of that decision and apprising her of her 
procedural and appellate rights.  And in response, she 
requested "the rating sheet and medical records used in the 
denial of DIC" from the RO to form an appeal.  She also 
filed her NOD in February 1997.  The RO sent her a SOC the 
next day.  The RO also later sent her a National Archives and 
Records Administration Form needed to attempt reconstruction 
of the veteran's medical records (NA Form 13055), and a copy 
of VA Form 70-3101-4 that was returned from the NPRC showing 
that the veteran's SMRs were not on file, in March 1997.

In April 1997, the RO sent the appellant a copy of the 
veteran's SMRs in his c-file and rating decisions.  The 
appellant's letter to her State's Senator was forwarded to 
the RO in May 1997, and in June 1997 the RO responded that 
the appellant still needed to file a substantive appeal (VA 
Form 9) in order to complete her appeal and have her case 
heard by the Board.  She did not, however.

The starting point, then, for determining whether new and 
material evidence has been submitted to reopen the claims is 
January 1997, since the appellant did not timely appeal that 
decision.  See Evans, 9 Vet. App. at 285.

In September 2000, the appellant sent in a copy of the 
veteran's journal from World War II, as well as a photograph 
of him, and a more thorough and detailed letter from her 
private physician.  All of this evidence was offered to 
reopen her claims.  

In the September 2000 letter, the physician stated that he 
had now reviewed the veteran's war journal, which included 
some dietary information from when he was a POW, and the 
veteran's SMRs, in addition to the material previously 
reviewed.  The physician then stated that the veteran's POW 
experience created a "domino" effect on his health, and 
that his malaria, the stress, the malnutrition, and the 
diverticulitis, and later the cancer, all "coincide[d] with 
each other and [that] death [was] the end result."  The 
doctor pointed out that the veteran was prescribed a 
diverticulitis medicine in 1963.  And in conclusion, the 
doctor stated that, after a review of the record, it was his 
medical opinion that had the veteran not been a German POW, 
he would have been alive today.  

Because the veteran's journal containing evidence of his 
dietary habits while a POW was not previously of record, and 
also because a medical nexus opinion considering both this 
evidence and his SMRs also was not of record, the Board 
determines that the January 2000 medical nexus opinion is new 
and material since it is neither cumulative nor redundant of 
evidence already of record.  Further, in connection with the 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
case.  38 C.F.R. § 3.156(a).  The Board also points out that 
this opinion appears to be the first evidence that considered 
the veteran's malaria that he developed in service, prior to 
his POW internment.  The opinion also is not speculative 
(using the language could very well have been caused by) and 
contains a discussion of the physician's reasons and bases 
for concluding as he did.  Thus, the appellant's petition to 
reopen her claims for DIC must be granted.  


ORDER

The petition is granted to reopen the claims for service 
connection for the cause of the veteran's death and for 
Dependents' Educational Assistance under 38 U.S.C., Chapter 
35.  To this extent only, the appeal is granted.  


REMAND

After reopening claims, VA must readjudicate them on a de 
novo basis, see 38 U.S.C.A. § 5108, but only after ensuring 
that VA's preliminary duties to notify and assist have been 
satisfied.  

Because an October 2000 VA medical opinion conflicts with the 
opinion of the private physician, Paul Skinner, Jr., M.D., in 
September 2000, they must be reconciled before deciding this 
appeal.  38 U.S.C.A. § 5103A(d); see also Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); Charles v. Principi, 
16 Vet. App. 370 (2002).  

Note, however, that the VA physician's opinion that the 
veteran's death was not related to his service in the 
military, even as a POW, appears to rely on a stricter burden 
of proof than VA law or regulation currently imposes on the 
appellant.  38 C.F.R. § 3.312 does not limit the question of 
a contributory cause of death to such a narrow etiological 
premise as the VA examiner limited his opinion to.  

The VA examiner found that the veteran did not have any 
medical conditions or experiences during his POW days that 
have been conclusively shown to be causally related to colon 
cancer, because malnutrition and diverticulitis are not 
recognized at present to have any causal relationship to 
colon cancer.  

The appellant alleges that the veteran was always unable to 
tolerate certain foods after his 9 months as a POW, and that 
he never ate well again and, as a result, developed 
diverticulitis, acutely, and ultimately the terminal colon 
cancer.  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Have a qualified VA physician (other 
than the VA physician who submitted the 
opinion in October 2000) review all of 
the medical and other pertinent evidence 
in the claims file-including the 
September 2000 statement from the private 
physician Paul Skinner, Jr., M.D.  And 
ask that the reviewing VA physician 
reconcile the differences of opinion 
between the VA physician who submitted 
the October 2000 report (which was 
unfavorable) and the private physician 
who submitted the statement in September 
2000 (which supports the claims).  
The designated VA physician who reviews 
the case should state whether it is at 
least as likely as not that the veteran's 
diverticulitis aided or lent assistance 
to his eventual death from metastatic 
colon cancer.  Also, if possible, 
indicate the veteran's risk factors for 
the terminal colon cancer and discuss 
what types of foods his diverticulitis 
may have precluded him from eating.  
Lastly, indicate whether there is any 
other condition related to his service in 
the military, including as a POW, which 
could be considered a contributory cause 
of his death.  

2.  Review the VA physician's report to 
ensure that it responds to the questions 
posed.  If not, take corrective action.  
38 C.F.R. § 4.2

3.  After completion of the above 
development, and any other necessary 
development, readjudicate the claims (on 
a de novo basis) for service connection 
for the cause of the veteran's death and 
for Dependents' Educational Assistance 
under 38 U.S.C., Chapter 35.  If the 
claims continue to be denied, send the 
appellant and her representative a SSOC 
and give them an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


